Determinations of the Division of Human Rights, dated August 30, 1971, and of Human Rights Appeal Board made August 7, 1972, unanimously annulled, on the law, without costs and without disbursements, and vacated, and the matter remanded to the Division of Human Rights for hearing anew. A complaint of discriminatory discharge, by reason of race, of petitioner, a probationary reporter, was made by him and a hearing held on that complaint by the Commissioner. The latter found the complaint justified and directed rehiring for a full probationary period. However, the directive went on to order guidance and training programs for, and recruitment of minority reporters. The latter directive is ultra vires the Division’s powers, being excessive and not sufficiently related to the particular complaint. (See Executive Law, §§ 295, 297.) On appeal to the Human Rights Appeal Board, this error was compounded: instead of limiting its decision to ruling on the presence or absence or substantial supporting evidence (§ 297-a, subd. 7), the majority of the board made new findings. In addition, some of these new findings were not warranted by the original record. A new hearing with an appropriate ruling is indicated. Concur — Stevens, P. J., Markewich, Kupferman, Steuer and Macken, JJ.